estate of lucien j le caer deceased lorraine le caer-domini co-trustee and denise le caer stagner co-trustee petitioner v commissioner of internal revenue respondent estate of marie l le caer deceased lorraine le caer-domini co-trustee and denise le caer stagner co-trustee petitioner v commissioner of internal revenue respondent docket nos filed date husband h and wife w established an inter_vivos_trust that was to be split into four shares upon the death of the first spouse to die after h’s death the trustees made a quali- fied terminable_interest property qtip_election with respect to a portion of one share of the trust w received a life_estate in the remaining portion of that share but this portion purposefully did not qualify for a marital_deduction h’s estate paid federal and state estate_taxes w died less than months after h died on w’s federal estate_tax_return w’s estate claimed the amounts that h’s estate paid as federal and state estate_taxes as a credit_for_tax_on_prior_transfers under sec_2013 i r c three years after h’s estate filed the return it filed with r an additional protective qtip_election in the notice_of_deficiency r disallowed the credit_for_tax_on_prior_transfers on the ground that sec_2013 i r c provides that the amount of the credit is subject_to the limitations of sec_2013 and c i r c r also contends the protective qtip_election was untimely held the limitations of sec_2013 and c i r c apply held further the amount of the taxable_estate of the transferor for the purposes of sec_2013 i r c is not reduced by the applicable_exclusion_amount held further w’s estate may not claim a sec_2013 i r c credit with respect to the state estate_tax that h’s estate paid held further because the property interest w received from h was a life_estate the value of that property interest for purposes of the sec_2013 i r c credit is deter- mined under valuation principles in accordance with sec_20_2013-4 estate_tax regs held further the qtip protec- tive election is untimely when filed years after the estate_tax_return is filed verdate 0ct date jkt po frm fmt sfmt v files lecaer sheila estate of le caer v commissioner nick a moschetti jr for petitioners wesley j wong for respondent opinion marvel judge respondent determined a dollar_figure defi- ciency in the federal estate_tax of the estate of lucien le caer mr le caer and a dollar_figure deficiency in the federal estate_tax of the estate of marie l le caer mrs le caer after concessions the issues for decision are whether and to what extent mrs le caer’s estate may claim a credit under sec_2013 for federal estate_tax paid on the transfer of property to mrs le caer from mr le caer’s estate whether mrs le caer’s estate may decrease the gross_estate by or claim as an allowable deduction the amount of the federal and state estate_tax paid with respect to mr le caer’s estate and whether the trustees of mr le caer’s estate filed a valid qualified_terminable_interest_property qtip protective_election and whether such election may apply to the rule_155_computations background the parties submitted this case fully stipulated under rule we incorporate the stipulated facts into our findings by this reference mr le caer was a resident of nevada when he died testate on date mrs le caer also was a resident of nevada when she died testate on date for purposes of this opinion the estates and the co- trustees are referred to as petitioners mr le caer was born in and mrs le caer was born in the couple had two daughters lorraine le caer- domini and denise le caer stagner on date mr and mrs le caer as settlors and cotrustees executed the lucien and marie louise le caer we consolidated these cases for purposes of trial briefing and opinion under rule a unless otherwise indicated all section references are to the internal_revenue_code code in effect for the dates of decedents’ deaths and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar respondent concedes the adjustments to taxable_gifts with respect to both estates respond- ent agrees with the computation of the state_death_tax_credit allowable to both estates re- spondent also states on brief that he does not challenge the validity of the sec_6166 elections that the estates made the cotrustees had a mailing address in nevada when the petitions were filed the record does not disclose where the cotrustees resided when the petitions were filed verdate 0ct date jkt po frm fmt sfmt v files lecaer sheila united_states tax_court reports family_trust agreement mr and mrs le caer subse- quently executed several amendments to the trust on feb- ruary mr and mrs le caer executed the restated lucien and marie louise le caer family_trust agree- ment restated trust agreement which governed the disposi- tion and management of trust assets when mr and mrs le caer died as settlors mr and mrs le caer transferred to the trust certain property including real_estate several accounts at nevada state bank and vehicles the restated trust agreement addressed the administration and distribu- tion of the trust during mr and mrs le caer’s lifetime and on the death of either spouse irrespective of whose death occurs first the restated trust agreement also provided for the disposition of assets upon the death of the second spouse to die according to the restated trust agreement upon the death of the first spouse to die the corpus of the trust including any additions to the trust from the will of that spouse was to be divided into four shares share a share b share c and share d share a was to receive the surviving spouse’ sec_4 separate_property of the trust fund and his or her interest in the community_property of the trust fund during the life- time of the surviving_spouse the trustee would pay all or part of the net_income and in the trustee’s discretion the principal of share a for the benefit of the surviving_spouse the couple’s children or their issue the surviving_spouse had the power_of_appointment over share a and if she failed to exercise it share a would follow the disposition of share b upon her death with respect to share b the settlors intended that share b or a portion thereof would qualify for a marital_deduction under sec_2056 share b was to receive property as fol- lows a share b shall consist of property of the trust fund in an amount equal to the maximum marital_deduction as finally determined for federal estate_tax purposes which is allowable under sec_2056 of the internal_revenue_code reduced by the aggregate value as finally determined for federal estate_tax purposes of any property other than property passing under this share b included in the estate of the first the phrase surviving_spouse refers to the second spouse to die the restated trust agreement defines trust fund as all property subject_to the restated trust agreement verdate 0ct date jkt po frm fmt sfmt v files lecaer sheila estate of le caer v commissioner spouse to die for federal estate_tax purposes with respect to which a mar- ital deduction is allowable provided however that such amount shall be further reduced by the amount if any needed to increase the tax- able estate of the first spouse to die to the largest amount which will after application of the unified_credit against the federal estate_tax and the credit_for_state_death_taxes not result in any federal estate_tax being imposed the trustee was to pay or apply for the benefit of the sur- viving spouse the income and in the trustee’s discretion the principal of share b the surviving_spouse had the right to invade the principal of share b in amounts not exceeding a certain annual_limit upon the death of the surviving_spouse any accumulated share b income was to be distributed to share a the settlors intended that share c of the trust was to con- sist of any amount that would otherwise have passed under share b of the trust but which the surviving_spouse dis- claimed or renounced share d was to consist of all of the remainder of the trust fund property the trustee was to pay the income and in the trustee’s discretion the principal of share d for the benefit of the surviving_spouse the couple’s children or their issue upon the death of the surviving_spouse the trustee was to divide shares b c and d among the settlors’ children also on date in conjunction with the trust mr and mrs le caer executed wills each will disposed of the testator’s separate_property and a one-half interest in the community_property after enumerated bequests each tes- tator devised the remainder of his or her estate to the trust each testator directed in the respective will that all estate_taxes be paid out of the residuary_estate in accordance with the restated trust agreement after mr le caer died on date share b was funded in the amount of dollar_figure share c was not funded share d was funded in the amount of dollar_figure on date mr le caer’s estate and mrs le caer sold vacant land and after paying off the mortgage loan received dollar_figure on date mr le caer’s estate and mrs le caer sold an apartment building and after paying off the mortgage loan received dollar_figure on date mrs le caer died verdate 0ct date jkt po frm fmt sfmt v files lecaer sheila united_states tax_court reports on date mr le caer’s estate timely filed the form_706 united_states estate and generation-skipping_transfer_tax return the return reported a gross_estate of dollar_figure consisting of a one-half community_property interest in various real_estate valued at dollar_figure five bank accounts at nevada state bank totaling dollar_figure and an account at western national trust co western valued at dollar_figure the trustees made a qtip_election under sec_2056 with respect to dollar_figure of the assets included in mr le caer’s gross_estate accordingly a portion of share b in the amount of dollar_figure qualified for a mar- ital deduction and a portion of share b in the amount of dollar_figure did not qualify for a marital_deduction mr le caer’s estate reported a taxable_estate of dollar_figure after an allowable unified_credit of dollar_figure and a credit_for_state_death_taxes of dollar_figure the estate reported tax payable of dollar_figure which it enclosed with the return mr le caer’s estate also mailed a dollar_figure check for the payment of the nevada estate_tax to the nevada department of taxation the estate simultaneously filed a notice of protective_election under sec_6166 on date a form_706 for mrs le caer’s estate was signed and on date it was mailed the return reported a dollar_figure gross_estate consisting of mrs le caer’s interest in real_estate valued at dollar_figure three bank accounts at nevada state bank totaling dollar_figure and the western account valued at dollar_figure her gross_estate also included personal_property valued at dollar_figure and the qtip remainder of dollar_figure mrs le caer’s estate claimed a credit_for_tax_on_prior_transfers of dollar_figure the estate reported tax due of dollar_figure which it enclosed with the return the estate filed a notice of protective_election under sec_6166 on date an amended form_706 for mrs le caer’s estate was signed and it was subsequently mailed on the amended form_706 mrs le caer’s estate reported the same gross_estate and credit_for_tax_on_prior_transfers as it mr le caer’s estate included in the gross_estate a one-half community_property interest in the vacant land and the apartment building valued consistent with the sale prices the values herein refer to the values of the one-half community_property interests in the assets mrs le caer’s estate reported the real_estate using the same values used by mr le caer’s estate verdate 0ct date jkt po frm fmt sfmt v files lecaer sheila estate of le caer v commissioner had on the original form_706 however on the amended form_706 mrs le caer’s estate claimed a dollar_figure deduc- tion as part of schedule k debts of the decedent and mort- gages and liens the estate included the following narrative federal_estate_taxes of decedents sic predeceased spouse lucien jean le caer who died on which taxes were fully paid_by decedent and the gross_estate of lucien jean le caer was not reduced by his dollar_figure federal estate_tax liability debt and no deduction was taken on the federal estate_tax_return filed for lucien jean le caer mrs le caer’s estate claimed an overpayment of dollar_figure respondent audited both estates’ returns and on sep- tember issued notices of deficiency with respect to each estate respondent increased taxable_gifts by dollar_figure and determined the maximum allowable credit_for_state_death_taxes by stipulation and on brief however respondent con- ceded the taxable gift adjustments and agreed with the estates’ computations of the allowable state death credits see supra note with respect to the amended form_706 filed by mrs le caer’s estate respondent disallowed the entire credit_for_tax_on_prior_transfers under sec_2013 respondent also denied the claim_for_refund in the amended form_706 of mrs le caer’s estate on the ground that a deduction for mr le caer’s estate_taxes is not allowable under sec_2053 on date mr le caer’s estate filed with respondent a notice of sec_2056 schedule m protective claim mr le caer’s estate made the protective claim to preserve the placing of and claiming of the personal_residence on mr le caer’s schedule m on date both estates timely filed petitions i contentions of the parties discussion the dispute in these consolidated cases arises from the close-in-time deaths of mr and mrs le caer mr le caer’s estate reported and paid federal and state estate_taxes of dollar_figure mrs le caer’s estate contends that it is entitled to claim this full amount as a credit_for_tax_on_prior_transfers after the concessions respondent does not assert any deficiency with respect to mr le caer’s estate verdate 0ct date jkt po frm fmt sfmt v files lecaer sheila united_states tax_court reports under sec_2013 mrs le caer’s estate also claims in the amended form_706 that it is entitled to reduce her taxable_estate by dollar_figure through an increase in allowable deduc- tions it asserts that after paying mr le caer’s federal and state estate_taxes mrs le caer received dollar_figure less than her estate reported on the original form_706 after she died petitioners also argue that the parties can use the qtip elec- tion that mr le caer’s estate filed as a part of the rule_155_computations respondent agrees that mrs le caer’s estate is entitled to claim a credit_for_tax_on_prior_transfers under sec_2013 however respondent disputes the credit_amount of dollar_figure and contends that because of the limitations prescribed by sec_2013 and c only a portion of that amount is allowable respondent also disagrees that the state estate_tax that mr le caer’s estate paid qualifies for the credit respondent also disallowed the overpayment claim of mrs le caer’s estate for lack of substantiation and on the ground that the claimed deduction for mr le caer’s federal and state estate_taxes is not an allowable deduction under sec_2053 ii analysis generally the commissioner’s determination is presumed correct and the taxpayer bears the burden of proving that it is incorrect rule a 503_us_79 290_us_111 petitioners do not assert that the burden_of_proof shifts to respondent under sec_7491 and the record does not allow us to conclude that the requirements of sec_7491 are met accordingly the burden_of_proof remains with petitioners a sec_2013 issues sec_2001 imposes a tax on the transfer of the tax- able estate of every decedent who is a citizen or resident_of_the_united_states sec_2010 through allow an estate to claim certain credits against the estate_tax one of the allowable credits is the credit_for_tax_on_prior_transfers under sec_2013 sec_2013 provides for a credit against estate_tax liability of a decedent’s estate where verdate 0ct date jkt po frm fmt sfmt v files lecaer sheila estate of le caer v commissioner the decedent received property in a transfer from a person who died within years before or years after the decedent’s death and the transfer is subject_to estate_tax in the transferor’s estate see also 115_tc_161 sec_20_2013-1 estate_tax regs the purpose of the credit is ‘to prevent the diminution of an estate by the imposition of successive taxes on the same property within a brief period ’ estate of har- rison v commissioner supra pincite quoting s rept 83d cong 2d sess the amount of the credit depends in part on the length of time that elapsed between the deaths of the decedent and the transferor see sec_2013 if the transferor died within years of the death of the decedent the decedent’s estate may claim as a credit the amount determined under sec_2013 and c id if the transferor predeceased the decedent by more than years but within years the credit is determined as a percentage of the amount determined under sec_2013 and c see id the percentage gradually decreases as the time between deaths increases see id the parties agree that mrs le caer’s estate is entitled to claim a credit under sec_2013 but disagree as to the amount respondent believes that the limitations of sec_2013 and c apply and also believes that nevada estate_tax does not qualify for the credit we agree with respondent sec_2013 and c sets forth two limitations on the allowable credit the first_limitation is the amount of the federal estate_tax attributable to the transferred property in the transferor’s estate see sec_2013 secs b estate_tax regs this limitation equals the value of transferred property multiplied by the trans- feror’s adjusted federal estate_tax divided by the transferor’s adjusted taxable_estate see sec_2013 sec_20_2013-2 estate_tax regs for purposes of this limitation the phrase adjusted federal estate_tax means the amount of federal in our sec_2013 discussion mr le caer’s estate is the transferor’s estate and mrs le caer is the decedent sec_2013 provides sec_2013 computation of credit -subject to the limitation prescribed in subsection c the credit provided by this section shall be an amount which bears the same ratio to the estate_tax paid with respect to the estate of the transferor as the value of the property trans- ferred bears to the taxable_estate of the transferor determined for purposes of the estate_tax decreased by any death taxes paid with respect to such estate verdate 0ct date jkt po frm fmt sfmt v files lecaer sheila united_states tax_court reports estate_tax paid with respect to the transferor’s estate plus certain credits allowed the transferor’s estate see sec_2013 sec_20_2013-2 estate_tax regs the phrase transferor’s adjusted taxable_estate means the amount of the transferor’s taxable_estate decreased by the amount of any death taxes including federal and state estate_taxes paid with respect to the transferor’s gross_estate see sec_20_2013-2 estate_tax regs the second_limitation is the amount of the federal estate_tax attributable to the transferred property in the decedent’s estate see sec_2013 sec_20_2013-1 sec_20_2013-3 estate_tax regs the credit is limited to the difference between the net estate_tax payable with respect to the decedent’s estate determined without regard to any credit under sec_2013 and the net estate_tax determined as described immediately above but computed by subtracting from the decedent’s gross_estate the value of the property transferred adjusted by any charitable deduction if applicable see sec_20_2013-3 estate_tax regs the credit_for_tax_on_prior_transfers is limited to the smaller of the two limitations sec_20_2013-1 estate_tax regs on both the original and the amended form sec_706 mrs le caer’s estate claimed as a credit against prior transfers dollar_figure which equals the sum of the federal and state estate_taxes that mr le caer’s estate paid mrs le caer’s estate calculated the credit_amount without taking into account sec_2013 and c petitioners contend that the only portion of mr le caer’s estate that was subject_to estate_tax was the nonmarital portion of share b in the amount of dollar_figure in petitioners’ view the limitations on the parties do not contend any of these credits are relevant the regulations also provide that the amount of exemption allowed in computing the trans- feror’s taxable_estate must be added to the transferor’s taxable_estate see sec_20_2013-2 estate_tax regs unlike sec_2013 sec_20_2013-2 estate_tax regs does not reflect the re- peal of sec_2052 i r c that had provided for such exemption see tax reform act of publaw_94_455 c c i 90_stat_1848 repealing specific exemp- tion under sec_2052 and amending sec_2013 the code sets out the second_limitation in sec_2013 sec_2013 limitation on credit - in general -the credit provided in this section shall not exceed the amount by which- a the estate_tax imposed by sec_2001 or sec_2101 after deducting the credits provided for in sec_2010 sec_2012 and sec_2014 computed without regard to this section ex- ceeds b such tax computed by excluding from the decedent’s gross_estate the value of such property transferred and if applicable by making the adjustment hereinafter indicated verdate 0ct date jkt po frm fmt sfmt v files lecaer sheila estate of le caer v commissioner the tax_credit are not triggered when mr le caer passed no other_property subject_to the estate_tax we disagree sec_2013 provides if the transferor died within years of the death of the decedent the credit shall be the amount deter- mined under subsections b and c emphasis added nothing in sec_2013 or the regulations thereunder condi- tions the application of the limitations of sec_2013 and c as proffered by petitioners and we conclude both limita- tions apply petitioners also challenge respondent’s method of calcu- lating the limitation amount on the ground that by using the amount of the taxable_estate respondent effectively denies the full amount of credit we understand petitioners’ argu- ment to focus on the mechanics of calculating the first limita- tion specifically the amount used as the denominator in the formula in petitioners’ view for purposes of the calculation mr le caer’s taxable_estate should be reduced by the dollar_figure applicable credit_amount because this amount bore no estate_tax yielding the reality of only dollar_figure being taxed we reject petitioners’ argument to compute the first_limitation sec_2013 as interpreted by section estate_tax regs uses as the denominator the amount of the taxable_estate of the transferor determined for purposes of the estate_tax minus death taxes paid with respect to such estate sec_2051 defines taxable_estate as the gross_estate minus certain enumerated deductions for example a marital_deduction sec_2013 does not authorize deducting from the taxable_estate of the transferor the applicable_exclusion_amount or any other amount besides death taxes our conclusion finds support in the changes that sec_2013 underwent in before sec_2013 was titled credit_for_tax_on_prior_transfers and sec_2013 described a limitation on the amount of the credit sec_2013 of the code provided that the taxable_estate of the transferor should be decreased by any death taxes paid with respect to such estate this portion of the formula was similar to that set forth in the current sec_2013 how- petitioners apparently refer to the exclusion amount of dollar_figure applicable in the case of estates of decedents dying during see sec_2010 such applicable_exclusion_amount corresponds to the applicable credit_amount of dollar_figure see sec_2010 sec_2001 verdate 0ct date jkt po frm fmt sfmt v files lecaer sheila united_states tax_court reports ever sec_2013 of the code provided that the tax- able estate should then be increased by the exemption pro- vided by sec_2052 or sec_2106 or by the corresponding provisions of prior laws in congress repealed the exemption under sec_2052 and enacted sec_2010 which introduced a unified_credit see tax reform act of publaw_94_455 90_stat_1848 by the same public law congress amended sec_2013 to strike out the phrase and increased by the exemption pro- vided for by sec_2052 or sec_2106 id sec_2001 90_stat_1850 notably congress did not amend sec_2013 to reflect the newly enacted unified_credit in the calculation accordingly we conclude that in computing the taxable_estate of the transferor mrs le caer’s estate is not entitled to subtract the applicable_exclusion_amount from her taxable_estate mrs le caer’s estate also contends that it is entitled to claim a sec_2013 credit with respect to the nevada estate_tax that mr le caer’s estate paid mrs le caer’s estate argues that nevada estate_tax is a pure pickup or sponge tax consisting of actual federal estate_tax but allocated to nevada and accordingly it qualifies for credit under sec_2013 we first consider the nature of the nevada estate_tax gen- erally estates of decedents dying before date can credit the federal estate_tax with the amount of any state_death_taxes sec_2011 nevada imposes a tax on the transfer of the taxable_estate of a nevada resident in the amount of the maximum credit allowable against the federal estate_tax for the payment of state_death_taxes see nev rev stat ann sec 375a lexisnexis therefore nevada estate_tax is a pickup or sponge tax as petitioners correctly point out however the method of calculating the u s department of the treasury did not amend sec_20_2013-2 estate_tax regs which was promulgated before see t d 1958_2_cb_432 to reflect the repeal of sec_2052 in congress amended sec_2010 see taxpayer_relief_act_of_1997 tra publaw_105_34 111_stat_845 before tra sec_2010 allowed each estate a credit of a specified amount see sec_2010 i r c after tra sec_2010 allows each estate a credit of the applicable credit_amount which is determined by reference to the applica- ble exclusion amount specified in sec_2010 see sec_2010 c our analysis is not affected by the change in sec_2010 a pickup or sponge tax is a state death_tax that is levied in an amount equal to the federal estate_tax credit see black’s law dictionary 9th ed verdate 0ct date jkt po frm fmt sfmt v files lecaer sheila estate of le caer v commissioner nevada estate_tax does not make it a federal estate_tax although estates compute the amount of nevada estate_tax by reference to the available federal estate_tax credit it is the state of nevada that imposes the tax see id on the other hand the federal estate_tax is imposed by sec_2001 of the code sec_2013 however allows a credit only for federal estate_tax paid regardless of whether the state tax is cal- culated by reference to the federal tax if congress desired to extend the credit to amounts paid as state_death_taxes it would not have used the phrase federal estate_tax the phrase federal estate_tax in sec_2013 contrasts with the broader wording of sec_2013 which addresses the computation of the first_limitation sec_2013 provides that in calculating the denominator any death taxes paid should be subtracted from the taxable_estate of the trans- feror death taxes include federal estate_tax and all other death taxes imposed by any taxing authority within or with- out the united_states see sec_20_2013-2 estate_tax regs sec_2013 on the other hand refers only to the federal estate_tax we conclude that mrs le caer’s estate may not claim a sec_2013 credit with respect to the state estate_tax petitioners argue that the application of the credit under sec_2013 amounts to a denial of due process and a taking without just compensation results in double_taxation con- tradicts the legislative intent of sec_2013 and is discrimi- natory petitioners do not explain these arguments nor do they cite any authority for the propositions although peti- tioners’ argument is not entirely clear we understand peti- tioners’ argument to raise a challenge to respondent’s application of the limitations contained in sec_2013 and c and not to sec_2013 or the federal estate_tax in general petitioners are contending in effect that respond- ent’s calculation of the credit under sec_2013 results in double_taxation and contradicts the legislative intent of sec_2013 generally the plain meaning of statutory language is conclusive and we normally examine the statute’s legislative_history only if the statute is ambiguous see 481_us_454 peti- tioners however do not identify any ambiguity in section verdate 0ct date jkt po frm fmt sfmt v files lecaer sheila united_states tax_court reports instead they complain about the unfairness of sec_2013 as enacted and assert that this court should remedy the unfairness by giving the estate a credit for which there is no statutory foundation we reject this argument for several reasons first petitioners have failed to identify any unfairness in the application of sec_2013 that would render the limitations under sec_2031 and c unconsti- tutional and second petitioners’ concern about unfairness is more appropriately addressed to congress than to this court which is required to apply the statute as written petitioners argue alternatively that in the event we hold that the limitations of sec_2013 and c apply as we do the value of the property interest transferred to mrs le caer by mr le caer’s estate for purposes of calculating the sec_2013 credit should be dollar_figure and not the present_value of a life_estate petitioners point out that mr le caer’s estate paid estate_tax on the dollar_figure amount and not on the present_value of the life_estate received by mrs le caer in making this argument petitioners ignore the language of sec_20_2013-4 estate_tax regs mrs le caer received a limited property interest in the form of a life_estate in share b sec_20_2013-4 estate_tax regs provides that if the decedent receives a limited interest such as a life_estate in property that was included in a transferor’s gross_estate the value of the interest is determined as of the date of the transferor’s death on the basis of recognized valuation prin- ciples petitioners do not dispute that mrs le caer received a life_estate and they have offered no credible_evidence that respondent incorrectly determined the value of the life_estate in calculating the sec_2013 and c limitations or the allowable sec_2013 credit consequently we sustain respondent’s determination regarding the amount of the credit allowable under sec_2013 b overpayment claim in the amended_return mrs le caer’s estate increased allowable deductions by dollar_figure and claimed an overpay- ment of dollar_figure the estate contended that mrs le caer the dollar_figure amount is the amount of share b of the trust that did not qualify for the mar- ital deduction verdate 0ct date jkt po frm fmt sfmt v files lecaer sheila estate of le caer v commissioner had paid dollar_figure of federal and state taxes with respect to mr le caer’s estate and that his estate was not reduced by the tax_liabilities respondent disallowed the overpayment claim on the ground that a deduction for federal_estate_taxes of mrs le caer’s predeceased spouse’s estate was not an allowable deduction under sec_2053 on brief petitioners contend that in the original form_706 mrs le caer’s gross_estate was overstated by dollar_figure because mr le caer’s estate paid estate_taxes for his estate totaling dollar_figure peti- tioners claim marie did not receive such dollar_figure she only received the balance of the nonmarital property dollar_figure dollar_figure - big_number accordingly her gross_estate was over- stated by dollar_figure respondent counters that this version of petitioners’ overpayment claim should be disallowed because of lack of substantiation regardless of whether petitioners seek to reduce the overall estate_tax burden on mrs le caer’s estate by reducing the gross_estate by dollar_figure as their opening brief suggests or by increasing the allowable deductions by dollar_figure as the amended form_706 reports the overpay- ment claim is not allowable petitioners failed to prove that the value of mrs le caer’s estate was overstated petitioners did not introduce any evidence to show that the federal and state estate_taxes with respect to mr le caer’s estate were in fact paid with assets of mrs le caer or of her estate or that the form_706 filed on behalf of mrs le caer’s estate incorrectly reported the estate’s assets moreover a review of the cashflow resulting from the sale of real_estate by mr le caer’s estate and mrs le caer suggests that mr le caer’s estate’s share of the sale proceeds from the sale of real_estate on brief petitioners insist that dollar_figure is a reduction of the gross_estate rather than a deduction whereas in the amended form_706 mrs le caer’s estate claimed a dollar_figure increase in allowable deductions generally sec_2053 allows as deductions from the value of the gross_estate amounts for funeral_expenses administration_expenses claims against the es- tate and unpaid mortgages or any indebtedness in respect of property where the value of the decedent’s interest therein is included in the value of the gross_estate undiminished by such indebtedness or mortgage mrs le caer as a transferee of mr le caer’s estate could have be- come personally liable for any unpaid estate_tax with respect to mr le caer’s estate see sec_6324 however such liability would have arisen only if the estate_tax imposed on mr le caer’s estate was not paid when due see id mr le caer’s estate’s federal estate liability was paid on date and the payment was timely accordingly mrs le caer’s estate is not entitled to increase allowable deductions by dollar_figure the record contains a jointly stipulated form_843 claim_for_refund and request for abate- ment that the trustees filed with respect to the estate of mr le caer dated date peti- tioners argue on brief that the form_843 sets forth a reduction of mrs le caer’s gross_estate the form_843 however was filed with respect to mr le caer’s gross_estate verdate 0ct date jkt po frm fmt sfmt v files lecaer sheila united_states tax_court reports was most likely the source of payment of the estate_taxes and to the extent so used was not transferred to or other- wise included in mrs le caer’s estate the pertinent timeline supports our conclusion mr le caer’s estate filed the form_706 on date the return reported a federal estate_tax liability of dollar_figure the checks that paid the federal and nevada estate_tax liabilities were dated date a representative of mrs le caer’s estate signed the original form_706 on date as of date the trustees knew the value of mr le caer’s estate that passed net of estate_taxes to mrs le caer and the remaindermen c qtip protective_election petitioners contend that mr le caer’s estate filed a mar- ital deduction or qtip protective claim that can be applied as part of the rule calculations respondent contends the protective claim is invalid generally an estate may deduct from the value of the gross_estate the value of property passing from the decedent to his or her surviving_spouse_marital_deduction see sec_2056 sec_20_2056_a_-1 estate_tax regs the code does not allow a marital_deduction for terminable_interest prop- erty passing from a decedent to his or her surviving_spouse terminable_interest_rule sec_2056 a terminable_interest is an interest passing from a decedent to his or her surviving_spouse that will end on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur sec_2056 the terminable_interest_rule denies a marital_deduction if an interest passing to the surviving_spouse is a terminable_interest an interest in such property passes from the decedent to someone other than his or her surviving_spouse for less than full or ade- quate consideration in money or money’s worth and the third person will possess or enjoy the property after the termination or failure of the interest passing to the surviving_spouse id sec_2056 provides for an exception to the ter- minable interest rule for qtip it allows a marital_deduction for qtip although the surviving_spouse receives only an income_interest under sec_2056 a decedent may verdate 0ct date jkt po frm fmt sfmt v files lecaer sheila estate of le caer v commissioner pass to his or her surviving_spouse an income_interest in property for his or her spouse’s lifetime after the death of the surviving_spouse the property passes to the beneficiaries designated by the first spouse to die three requirements must be met for terminable_interest property to qualify as qtip the property passes from the decedent the sur- viving spouse has a qualifying_income_interest_for_life in the property and the executor of the estate of the first spouse to die makes an affirmative election to designate the prop- erty as qtip sec_2056 upon the death of the sur- viving spouse the value of his or her gross_estate includes the value of qtip the executor of the estate must make the qtip_election with respect to property on the decedent’s return of tax imposed by sec_2001 sec_2056 a return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including any extensions sec_20_2056_b_-7 estate_tax regs if the estate does not file a timely return this phrase means the first estate_tax_return filed by the executor after the due_date id an executor of the estate of the first spouse to die may make a protective_election to treat property as qtip if the executor reasonably believes that there is a bona_fide issue when the federal estate_tax_return is filed and it concerns whether an asset is includable in the decedent’s gross_estate or the amount or nature of the property the surviving_spouse is to receive sec_20_2056_b_-7 estate_tax regs the protective_election must identify the specific asset group_of_assets or trust to which the election applies and the specific basis for the protective_election id the regulations explain in detail the time and manner for making the qtip_election and do not specify a different time and manner for a protective qtip_election it is reasonable to conclude therefore that a timely protective_election is one that is made with respect to property on a decedent’s return of tax imposed by sec_2001 as required by sec_2056 and sec_20_2056_b_-7 estate_tax regs this conclusion is consistent with section b - c estate_tax regs which provides that the protective_election once made on the return of tax imposed by sec_2001 cannot be revoked emphasis added applying the verdate 0ct date jkt po frm fmt sfmt v files lecaer sheila united_states tax_court reports definition of the return of tax imposed by sec_2001 under sec_20_2056_b_-7 estate_tax regs in the case of a timely filed return such as mr le caer’s form_706 the executor of the estate may make a protective_election no later than the due_date of the return generally the due_date of the return is months after the date of the decedent’s death sec_6075 mr le caer died on date the due_date of his return was date which is when the form_706 was mailed the trustees of mr le caer’s estate made an election under sec_2056 with respect to dollar_figure of the assets that were a part of share b thereby qualifying that property for a marital_deduction the trustees did so by filing schedule m bequests etc to surviving_spouse along with the form_706 on date the attorney for mr le caer’s estate filed a document entitled notice of sec- tion schedule m protective claim because the protec- tive election was filed years after date and was not made on the form_706 as required by sec_2056 we conclude the protective_election was untimely we have considered all of the arguments raised by either party and to the extent not discussed we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for petitioner in docket no decision will be entered under rule in docket no f verdate 0ct date jkt po frm fmt sfmt v files lecaer sheila
